FILED
                             NOT FOR PUBLICATION                             MAR 03 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 CHRISTOPHER LEE OUTLEY,                          No. 08-17126

               Plaintiff - Appellant,             D.C. No. 2:06-cv-02271-MCE-
                                                  CMK
   v.

 GLENN N. JAMES, M.D.,                            MEMORANDUM *

               Defendant - Appellee.



                    Appeal from the United States District Court
                        for the Eastern District of California
                  Morrison C. England, Jr., District Judge, Presiding

                            Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Christopher Lee Outley, a California state prisoner, appeals pro se from the

district court’s summary judgment for defendants and from the order denying his



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

IL/Research
                                                                                  08-17126
motions for summary judgment and for a preliminary injunction in his 42 U.S.C.

§1983 action alleging deliberate indifference to his serious medical needs. We

have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo an order

granting summary judgment, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir.

2004), and for abuse of discretion and proper application of legal principles an

order denying a preliminary injunction, Earth Island Inst. v. U.S. Forest Serv., 351

F.3d 1291, 1298 (9th Cir. 2003). We affirm.

        The district court properly granted summary judgment to defendants because

evidence of negligence and of a difference of medical opinion is insufficient to

show deliberate indifference. See McGuckin v. Smith, 974 F.2d 1050, 1059 (9th

Cir. 1992) (explaining that negligence in diagnosing or treating a medical

condition, without more, does not violate a prisoner’s Eighth Amendment rights),

rev’d on other grounds, WMX Tech., Inc. v. Miller, 104 F.3d 1133 (9th Cir. 1997)

(en banc); Sanchez v. Vild, 891 F.2d 240, 242 (9th Cir. 1989) (holding that a

difference of opinion regarding the best course of medical treatment does not

amount to deliberate indifference).

        “[T]he district court employed the proper preliminary injunction standard

and . . . correctly apprehended the underlying legal issues in the case,” and



IL/Research
                                          2                                     08-17126
therefore did not abuse its discretion in denying Outley’s motion for a preliminary

injunction. Earth Island Inst., 351 F.3d at 1298.

        Outley’s remaining contentions are unpersuasive.

        AFFIRMED.




IL/Research
                                          3                                   08-17126